Citation Nr: 0203596	
Decision Date: 04/19/02    Archive Date: 04/26/02

DOCKET NO.  00-12 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
residuals of a right foot injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel

INTRODUCTION

The veteran had active service from August 1945 to May 1947.  
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained by the 
RO, and the veteran has been notified of the evidence 
necessary to substantiate his claim.

2.  An unappealed December 1955 RO decision denied service 
connection for residuals of a right big toe injury.

3.  In an unappealed June 1995 decision, the RO denied 
reopening the claim for entitlement to service connection for 
residuals of a right great toe injury.

4.  Evidence associated with the claims file subsequent to 
the RO's June 1995 decision is not cumulative or redundant of 
evidence previously of record and bears substantially upon 
the specific matter under consideration, such that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.

5.  Competent medical evidence establishes that the veteran's 
current right foot problems are the residuals of an in-
service right foot injury.



CONCLUSIONS OF LAW

1.  The December 1955 RO decision that denied service 
connection for residuals of a right foot injury is final. 
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.200 (2001).

2.  The June 1995 RO decision that denied the veteran's 
request to reopen the claim for service connection for 
residuals of a right foot injury is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 20.200 (2001).

3.  Evidence received since the June 1995 final RO decision 
is new and material, and the requirements to reopen the 
veteran's claim of entitlement to service connection for 
residuals of a right foot injury have been met.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5108 (West 1991 & Supp. 2001); 66 Fed. 
Reg. 45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. § 3.156(a) (2001).

4.  The veteran's current right foot injury residuals were 
incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 66 Fed. Reg. 45,630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159); 38 C.F.R. §§ 3.102, 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that in June 2000, 
after issuance of the latest statement of the case, but 
prior to transmittal of the claims file to the Board, 
additional evidence was associated with the case, namely a 
statement from the veteran's private physician.  According 
to 38 C.F.R. § 19.37(a), the RO should have reviewed this 
evidence and issued a supplemental statement of the case.  
Nevertheless, in light of the favorable outcome of this 
decision, the Board finds no prejudice to the veteran 
proceeding with this appeal, despite that procedural 
deficiency.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is not prejudice to the 
veteran).

This appeal arises out of the veteran's claim that he 
currently has residuals of a right foot injury that occurred 
during active service.  In a December 1955 decision, the RO 
denied service connection on the basis that there was no 
evidence of residuals from the in-service injury.  The 
veteran was notified of this decision and did not initiate an 
appeal.  The RO's decision on service connection was 
therefore final.  See 38 U.S.C.A. § 7105 (West 1991).

The veteran attempted to reopen his service connection claim 
in September 1972.  In January 1973, the RO declined to 
reopen the claim for lack of new and material evidence.  In 
December 1994, the veteran again requested a reopening of his 
claim.  In rating decisions dated in April 1995 and June 
1995, the RO concluded that new, but not material, evidence 
had not been submitted, and denied the request.  The veteran 
was notified of these findings and did not file a timely 
appeal after the issuance of the June 1995 decision.  The 
June 1995 decision therefore became final.  See 38 U.S.C.A. § 
7105.

In July 1999, the veteran filed another request to reopen his 
claim.  The RO declined to reopen it in a December 1999 
rating decision, again finding new, but not material, 
evidence.  The veteran disagreed with that decision and 
timely appealed it to the Board.  This request to reopen is 
therefore now pending before the Board.  The Board must make 
its own determination as to whether the newly submitted 
evidence warrants reopening this claim.  The question of 
whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on the merits.  Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA) was 
enacted.  Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000); 
see 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  Among 
other things, the VCAA amended 38 U.S.C.A. § 5103 to clarify 
VA's duty to notify claimants and their representatives of 
any information that is necessary to substantiate the claim 
for benefits.  The VCAA also created 38 U.S.C.A. § 5103A, 
which codifies VA's duty to assist, and essentially states 
that VA will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
Implementing regulations for the VCAA were subsequently 
enacted, which were also made effective as of November 9, 
2000, except for an amendment to 38 C.F.R. §3.156(a).  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.159).  The intended effect of the implementing 
regulations was to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide to claimants who file a claim for 
benefits.  66 Fed. Reg. 45,620 (Aug. 29, 2001).  Both the 
VCAA and the implementing regulations are applicable in the 
present case, and will be collectively referred to as "the 
VCAA."

The Board finds that although the VCAA was enacted during the 
pendency of this appeal, and not explicitly considered by the 
RO, there is no prejudice to the veteran in proceeding, 
particularly in light of the favorable outcome of this 
decision.  See Bernard, supra.  Furthermore, the Board finds 
that the requirements for the VCAA have already been met.  In 
this regard, the Board observes that the veteran was provided 
adequate notice as to the evidence necessary to substantiate 
his claim, as well as the applicable laws and regulations, as 
indicated in the information included in the December 1999 
rating decision and the April 2000 statement of the case.

The Board also finds that the RO made satisfactory efforts to 
ensure that all relevant evidence was associated with the 
claims file, in compliance with the VCAA's duty to assist.  
The Board notes that the claims file contains all relevant 
medical records, including service medical records, private 
provider treatment records, and VA examination and treatment 
records.  The Board also observes that in connection with the 
claim, the veteran was provided with a comprehensive VA 
examination in February 1995, and the veteran was afforded a 
hearing in October 2001.  There is no indication in the 
claims file that there are additional relevant records that 
have not yet been obtained for this matter.  As such, the 
Board finds that all relevant facts have been properly and 
sufficiently developed in this appeal and that no further 
development is required to comply with the duty to assist the 
veteran in obtaining the evidence pertinent to the claim.

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156 (2001).  When a claimant seeks to reopen a 
final decision, the first inquiry is whether the evidence 
presented or secured since the last final disallowance of the 
claim is "new and material."  Under 38 C.F.R. § 3.156(a), 
new and material evidence is defined as evidence not 
previously submitted that bears directly and substantially 
upon the specific matter under consideration, that is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The Board 
notes that there has been a regulatory change with respect to 
the definition of new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.156(a)).  As the veteran filed his claim 
prior to this date, the earlier version of the law remains 
applicable in this case.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  For evidence to 
be sufficient to reopen a previously disallowed claim, it 
must be new and material.  If the evidence is new, but not 
material, the inquiry ends and the claim cannot be reopened.  
Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is 
determined that new and material evidence has been submitted, 
the claim must be reopened.  The VA may proceed to evaluate 
the merits of the claim on the basis of all of the evidence 
of record, but only after ensuring that the duty to assist 
the veteran in developing the facts necessary for his claim 
has been satisfied.  See Elkins v. West, 12 Vet. App. 209 
(1999), but see 38 U.S.C.A. § 5103A (West Supp. 2001) 
(eliminates the concept of a well-grounded claim).

The RO's December 1955 denial of service connection was 
predicated on findings that the record contained no evidence 
that the veteran suffered from any residuals of his in-
service right foot injury.  The April 1995 and June 1995 
decisions denying the request to reopen were based on the 
RO's determination that the additional evidence provided was 
new, but not material, because it did not suggest any 
relationship between the veteran's current medical problems 
and his service injury.

In support of his July 1999 request to reopen the claim, the 
veteran resubmitted January 1995 and June 1995 statements 
from Dr. Rasper, D.P.M.  He also submitted records from Dr. 
Surloff, D.P.M, a private podiatrist, consisting of treatment 
reports dated from July 1999 to September 1999, including a 
September 1999 operative report from Dr. Surloff.  Finally, 
in June 2000, he submitted a handwritten statement from Dr. 
Surloff.  Additionally, in October 2001, the veteran also 
provided testimony at a hearing before the undersigned Acting 
Member of the Board, via video conferencing techniques.

Significantly, a September 1999 treatment report from Dr. 
Surloff contains a comment about the relationship between the 
veteran's original in-service right foot injury and his 
current medical problems.  Dr. Surloff indicated that the 
veteran had presented documents to him that described the 
injury in the military.  Dr. Surloff opined that it was the 
original in-service injury that occurred that caused the 
start of the unilateral bunion.  The June 2000 handwritten 
statement from Dr. Surloff addresses that point in further 
detail.  Dr. Surloff indicated that it was likely that there 
was damage to the veteran's metatarsal cuneiform ligaments, 
which allowed the current bunion to form.  

The Board finds that additional evidence submitted by the 
veteran, specifically the September 1999 treatment report and 
the June 2000 statement from Dr. Surloff, is both new and 
material.  Both of these documents refer to current treatment 
provided to the veteran, information that was not available 
at the time of the June 1995 decision; therefore, the Board 
deems this information to be new evidence.  Also, the 
September 1999 and June 2000 comments by Dr. Surloff provide 
a current medical opinion, based upon treatment and a review 
of information concerning the original service injury, which 
addresses a link between the veteran's current right foot 
disorder and his in-service injury.  The Board finds that 
this evidence is material to the case because at the time of 
the June 1995 RO decision, there was no evidence suggesting a 
link between the veteran's service injury and his current 
disorder; this new evidence addresses a potential connection.

The Board therefore finds that the September 1999 treatment 
report and the June 2000 statement of Dr. Surloff are so 
significant that they must be considered in order to fairly 
decide the merits of the veteran's claim.  See 38 C.F.R. § 
3.156(a).  As such, the veteran's claim for service 
connection for residuals of a right foot injury is reopened 
for full review in light of this additional evidence.

Having determined that it was proper to reopen the claim, the 
Board will now proceed to consideration of the claim on its 
merits.  Service connection will be granted if it is shown 
that a veteran has a disability resulting from an injury or 
disease incurred in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
To qualify for service connection, the veteran must prove 
existence of a disability, and one that has resulted from a 
disease or injury that occurred in the line of duty.  
Sanchez-Benitez v. Principi, 259 F.3d 1356, 1360-61 (Fed. 
Cir. 2001).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  This 
burden cannot be met by lay testimony because lay persons are 
not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service or 
during an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b) (2001).  Evidence of 
a chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  Savage v. 
Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is to be established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001).

The medical evidence for consideration in this matter 
includes the veteran's service medical records.  An August 
1945 entrance examination report listed normal clinical 
findings for the feet and no musculoskeletal defects.  In 
December 1945, the veteran underwent a discharge examination 
prior to his immediate reenlistment for another active 
service period.  That examination report listed normal 
findings for the feet and the musculoskeletal system.  A 
December 1946 clinical entry documents the veteran's foot 
injury, noting that a vise fell on his foot and injured his 
great toe, but did not cause a fracture.  The veteran's April 
1947 separation examination report documented trauma to the 
right great toe, classifying it as a musculoskeletal defect.

The claims file also contains an October 1955 VA treatment 
application and a response letter, indicating that the 
veteran was denied treatment for his right foot injury 
because service connection had not yet been established for 
the injury.

The relevant evidence also includes a December 1994 buddy 
statement, where another serviceman commented that he had 
served with the veteran from September 1946 to January 1947, 
and that he was aware of the injury to the veteran's right 
foot.  He stated that the veteran "was always limping after 
his foot was injured."

The claims file contains records of private treatment for the 
veteran's right foot, provided by Dr. Rasper, D.P.M., a 
podiatrist, dated from April 1991 to June 1995.  In a June 
1995 statement, Dr. Rasper commented that the veteran had a 
clinically severe large bunion deformity on his right foot, 
that x-ray examination showed a marked increase in the 
intermetatarsal angle on the right foot, and that the 
condition might require surgery in the event of increased 
symptomatology.  

The veteran was afforded a VA joints examination in February 
1995.  The examiner indicated that the veteran provided the 
history of the in-service injury, and that the veteran stated 
that he has toe pain in addition to deformity.  The examiner 
noted findings of a bunion deformity with valgus deformity of 
the right toe, with aching, pain and tenderness in that area.  
A concurrent x-ray report listed an impression of marked 
hallux valgus deformity on the right toe with minimal 
arthritis.  The diagnosis was listed as a residual crush 
injury of the great right toe with bunion.  

The veteran underwent private treatment with Dr. Surloff, 
D.P.M., from July 1999 to September 1999.  Treatment reports 
for this period reflect a current diagnosis of severe hallux 
valgus deformity of the right foot, and a September 1999 
operative report indicated that Dr. S. had performed a 
bunionectomy to treat the deformity.  A September 1999 
treatment report stated that the veteran brought documents 
for Dr. Surloff to review concerning the original in-service 
injury, and Dr. Surloff commented that the original injury 
caused the start of the unilateral bunion, and that over the 
last 50 years, the deformity progressed to the point that 
surgery was necessary.  Dr. Surloff also wrote in a June 2000 
statement that given the trauma history, it was likely that 
there had been damage to the metatarsal cuneiform ligaments, 
allowing the bunion's formation.

The Board notes that the veteran has provided several written 
statements for the record, as well as testimony at an October 
2001 hearing, concerning his injury and its residuals.  The 
veteran reported that in December 1946, a vise dropped on his 
right foot while he was on duty, cutting through his boot and 
sock into his great right toe, to the bone.  He stated that 
the only treatment available at his service location was that 
provided by a medic, who was only able to wrap the toe and 
treat it with medication.  The veteran testified that the 
medic told him that the injury would normally require 
hospital treatment, but that it would be too expensive to 
arrange for a plane to take only the veteran to the mainland 
for such a visit.  The veteran stated that he returned to the 
medic once more for a dressing change, and then basically had 
to deal with the injury on his own thereafter.  He stated 
that he felt that he never received proper treatment for the 
injured toe, causing it to heal improperly.  He also stated 
that he began to seek treatment shortly after service, and 
that he has had continuing problems with his toe since the 
original date of injury.

The Board finds that the record is clear that the veteran 
sustained a right foot injury during service, and that this 
injury was documented on his April 1947 discharge examination 
papers as a musculoskeletal defect.  The veteran has stated 
that he has experienced residuals of this injury ever since, 
including constant pain and deformity, and asserts that he 
began to seek treatment for residuals of this injury shortly 
after he left the service.  The record supports this 
assertion, as there are October 1955 papers in the file 
documenting the veteran's attempt to obtain VA treatment at 
that time.  The Board finds credible the veteran's assertions 
that he has experienced residuals of this injury ever since 
service, especially as they are backed by a February 1995 VA 
examination diagnosis of residual crush injury of the right 
great toe with bunion, and by records of treatment with two 
different private physicians.  

Finally, the Board finds that the September 1999 treatment 
report and the June 2000 statement of Dr. Surloff are 
probative medical evidence that the veteran's current right 
foot injury residuals are linked to his in-service injury, 
particularly as Dr. Surloff indicated that he was aware of 
the circumstances of the original injury.  The Board 
therefore holds that, resolving all remaining doubt in the 
veteran's favor, this uncontroverted nexus opinion, along 
with records documenting the in-service injury and evidence 
of continuing treatment of diagnosed residuals after service, 
is sufficient to warrant an award of service connection.  See 
38 U.S.C.A. § 5107(b) (West Supp. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).  



ORDER

New and material evidence having been presented, the claim 
for service connection for residuals of a right foot injury 
is reopened.

Service connection for residuals of a right foot injury is 
granted.



		
	L. H. ESKENAZI
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

